DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application, Amendments and Claims
Applicant’s submission filed 27 December 2020 has been entered.  Claims 1-2 and 4-21 are pending; claims 1-3, 4-11, 18 and 20 are amended; and claim 21 is newly added.


Response to Arguments
Applicant's arguments filed 27 December 2020 have been fully considered but they are not persuasive.
With respect to claim 1, the applicant argues the newly added limitations of a color temperature range of 2600K to 7000K and a deviation of the peak wavelength of light increases from 2600K to 4000K are not taught by Yamakawa.  The newly added limitations are subject to a rejection under 35 U.S.C. 112(b), and the Office believes Yamakawa reads on an interpretation of the claim.
With respect to claim 10, the applicant argues the newly added limitations of “a peak wavelength of the light has a first deviation from the normalized solar spectrum in a wavelength range from 380 nm to 490 nm” and that “a valley wavelength of the light has a second deviation from the normalized solar spectrum in the wavelength range from 380 nm to 490 nm that is equal to or greater than the first deviation” are not taught by Yamakawa.  The Office respectfully disagrees and addresses the new limitations in the updated rejection of claim 10 below.
claim 18, the applicant argues Yamakawa in view of Nevins does not disclose a second light source configured to emit in the ultraviolet wavelength range.  However, as explained in the updated rejection below, Yamakawa discloses UV wavelengths between 360 to 400 nm.  The applicant argues the skilled artisan would not be prompted to modify the light source of Yamakawa to include UV wavelengths.  This argument is unpersuasive as Yamakawa discloses using UV wavelengths.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-9, 11 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the metes and bounds of the claim limitation “the deviation of the peak wavelength of the light increases from 2600K to 4000K” cannot be determined by Office.  Prior to the instant limitation, the claim defines the deviation as a dimensionless value of equal of less than 0.14.  It is unclear how the deviation can also be a color temperature from 2600K to 4000K.  In the interest of compact prosecution, the Office is interpreting the limitation as requiring the deviation to be present when a color temperature is 2600K to 4000K.
Claims 2, 4-9 and 21 are rejected for depending from an indefinite claim.
claim 11, the metes and bounds of the claim limitation “a peak wavelength of the light has a deviation equal to or less than 0.14” cannot be determined by Office.  It is unclear whether the peak wavelength and deviation are the same as the peak wavelength and first deviation recited in claim 10 or a different peak wavelength and deviation.
Claim 19 recites the limitation "the second wavelength range" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 is rejected for depending from an indefinite claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamakawa et al. (WO 2016/208683 A1), the rejection cites passages from corresponding PGPUB Yamakawa et al. (US 2018/0139817) which serves as a convenient English language translation. 

[Claim 1] Yamakawa discloses a light source (white light source) for eye therapy (illumination of patients in a hospital would provide light to the eyes) [par. 0002] configured to emit light having a wavelength range from about 380 nm to about 780 nm [pars. 0015-0016, 0184], and has a spectrum area that overlaps at least about 55% of an area of a normalized solar spectrum (see annotated Figure 5 below – the light emission spectra curves of sunlight in morning, daytime and evening found in Figure 5 are overlaid with the light emission spectra curves reproduced by the white light source shown in Figure 6), wherein a peak wavelength of light has a deviation equal to or less than about 0.14 from the normalized solar spectrum in a wavelength range from about 380 nm to about 490 nm (see peak in curve Fig. 6 #6 at approximately 450 nm which lies on curve Fig. 5 # 5 at approximately 450 nm) [pars. 0015-0016, 0184].  Yamakawa also discloses a color temperature of light is in a range of 2600K to 7000K wherein the deviation would be present (configured to produce color temperature of 2000K to 6500K) [pars. 0060, 0077].

    PNG
    media_image1.png
    306
    511
    media_image1.png
    Greyscale


[Claim 2] Yamakawa discloses a valley wavelength of light has a deviation equal to or less than about 0.15 from the normalized solar spectrum in the wavelength range from about 460 nm to about 490 nm (valley at approximately 480 nm as shown in the curve, Fig. 6 #6 which is within about 0.15 of the normalized sunlight, Fig. 5 #5).

[Claim 4] Yamakawa discloses the spectrum area of light overlaps at least about 55% of the area of the normalized solar spectrum (see Figs. 5-6) when the color temperature of light is in a range of about 2600K to about 3700K (light source C has a color temperature of 2900 K) [pars. 0183-0185; Table 2]

[Claim 5] Yamakawa discloses a peak wavelength of light has a deviation equal to or less than about 0.10 from the normalized solar spectrum (difference spectrum is in the range of ±0.1 or less) [par. 0185; Figs. 5-9].

[Claim 6] Yamakawa discloses the spectrum area of light overlaps at least about 70% of the area of the normalized solar spectrum (see Figs. 5-6) when the color temperature of light is in a range of about 3700K to about 4700K (light source A has a color temperature of 4236 K) [par. 0183-0185; Table 2]

[Claim 7] Yamakawa discloses a peak wavelength of light has a deviation equal to or less than about 0.13 from the normalized solar spectrum (difference spectrum is in the range of ±0.1 or less) [par. 0185; Figs. 5-9].

[Claim 8] Yamakawa discloses the spectrum area of light overlaps at least about 75% of the area of the normalized solar spectrum (see Figs. 5-6) when the color temperature of light is in a range of about 4700K to about 7000K (light source B has a color temperature of 5704 K) [par. 0183-0185; Table 2]

[Claim 9] Yamakawa discloses a peak wavelength of light has a deviation equal to or less than about 0.13 from the normalized solar spectrum (difference spectrum is in the range of ±0.1 or less) [par. 0185; Figs. 5-9].

[Claim 10] Yamakawa discloses a light source (white light source) for eye therapy (illumination of patients in a hospital would provide light to the eyes) [par. 0002] configured to emit light having a color temperature in a range of 2600 K to 7000 K (configured to produce color temperature of 2000 K to 6500 K) [pars. 0060, 0077], wherein a spectrum area of light overlaps at least about 55% of an area of a normalized solar spectrum (see annotated Figure 5 above – the light emission spectra curves of sunlight in morning, daytime and evening found in Figure 5 are overlaid with the light emission spectra curves reproduced by the white light source shown in Figure 6) [pars. 0015-0016, 0184]; a peak wavelength of the light has a first deviation from the normalized solar spectrum in a wavelength range from 380 nm to 490 nm (see annotated Figure in the rejection of claim 1 above - peak in curve Fig. 6 #6 at approximately 450 nm which lies on curve Fig. 5 # 5 at approximately 450 nm); and a valley wavelength of the light has a second deviation from the normalized solar spectrum in the wavelength range from 380 nm to 490 nm that is equal to or greater than the first deviation (see annotated Figure in the rejection of claim 1 above – first valley to left of the peak, Fig. 6 #6, at approximately 425 nm which lies below the curve, Fig. 5 # 5, at approximately 425 nm).

[Claim 11] Yamakawa discloses wherein a peak wavelength of light has a deviation equal to or less than about 0.14 from the normalized solar spectrum (see peak in curve Fig. 6 #6 at approximately 450 nm which lies on curve Fig. 5 # 5 at approximately 450 nm) [pars. 0015-0016, 0184].

[Claim 12] Yamakawa discloses the normalized solar spectrum is represented by 

    PNG
    media_image2.png
    65
    176
    media_image2.png
    Greyscale
,
where λ, h, c, T, and k denote a wavelength (µm), Planck's constant, a speed of light, an absolute temperature, and Boltzmann's constant, respectively (equivalently expressed for a single color temperature)  [par. 0119, equation 6].

[Claim 13] Yamakawa discloses the light source is used to illuminate a patient in a hospital which would enable the light source to treat myopia.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

[Claim 14] Yamakawa discloses the light source is used to illuminate a patient in a hospital which would enable the light source to reduce eye stress.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

[Claim 15] Yamakawa discloses light emitting device for eye therapy, comprising: the light source of claim 10; and a control unit (control unit, Fig. 27 #28) for controlling the light source [pars. 0167-0168].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al. (WO 2016/208683 A1) as applied to claim 15 above, in view of Yamakawa et al. (WO 2017/135255 A1), hereinafter Yamakawa `255, the rejection cites passages from corresponding PGPUB Yamakawa et al. (US 2018/0351050) which serves as a convenient English language translation.

[Claims 16-17] Yamakawa discloses the light emitting device as claimed in claim 15 but does not disclose a mounting member to connect the light source to a user’s head or a supporting member in the form of a table lamp.
Yamakawa `255 discloses an analogous light source emitting in the about 380 nm to about 780 nm [Fig. 1] for treating myopia wherein the light source may be incorporated into a desk lamp or eyeglasses [par. 0049].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the light emitting device of Yamakawa into a desk lamp or eyeglasses as taught by Yamakawa `255 in order to treat myopia of the eyes. 


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al. (WO 2016/208683 A1), the rejection cites passages from corresponding PGPUB Yamakawa et al. (US 2018/0139817) which serves as a convenient English language translation, in view of Nevins (US 2013/0238060).

[Claim 18] Yamakawa discloses a light emitting diode (white light source in form of LEDs) for eye therapy (illumination of patients in a hospital would provide light to the eyes) [par. 0002, 0068-0069] comprising
a first light source configured to emit light having a first wavelength range from about 380 nm to about 780 nm [abstract; pars. 0015-0016, 0184], wherein a spectrum area of the light overlaps at least about 55% of an area of a normalized solar spectrum (see annotated Figure 5 above – the light emission spectra curves of sunlight in morning, daytime and evening found in Figure 5 are overlaid with the light emission spectra curves reproduced by the white light source shown in Figure 6) in color temperature from about 2600 K to about 7000 K (configured to produce color temperature of 2000 K to 6500 K) [pars. 0060, 0077];
a second light source configured to emit light in an ultraviolet wavelength range (multiple LEDs are used including an LED having a peak wavelength in a range of an ultraviolet to violet region, 360 to 420 nm) [pars. 0068, 0138-0140, 0185; Table 2]; 
a location information receiving unit (system user inputs place information, such as a city name or latitude/longitude, and time information, such as season, to a data input/out unit, Fig. 27 #30) [par. 0164]; and
a control unit (Fig. 27 #28) configured to adjust an amount of the light emitted from the first and second light sources in response to information obtained from the location information receiving unit (the control unit extracts stored data corresponding to the input data, reads data of correlated color temperatures and illuminance of sunlight with respect to which the place and season were specified, and calculates, based on these data, the mixture intensity ratio of respective white light sources) [par. 0164].
Yamakawa discloses a location information receiving unit but does not disclose the unit is configured to detect a location of the light emitting diode.
Fig. 3 #314) may specify a particular color temperature output for each of one or more geographic locations, i.e., a different spectrum output may be specified for a different location [par. 0054].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the light emitting diode taught by Yamakawa to include a GPS receiver configured to determine a geographic location and time to select a proper color temperature output as taught by Nevins such that the process of color temperature selection is automated.


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al. (WO 2016/208683 A1) in view of Nevins (US 2013/0238060) as applied to claim 18 above, and further in view of Parker et al. (US 2017/0361124).

[Claim 19] Yamakawa in view of Nevins renders obvious the use of a location information receiving unit comprising a global positions system (GPS receiver) as well as the second wavelength range being within the visible color spectrum but does not disclose a third light source configured to emit light in an infrared wavelength.
Parker discloses an eye treatment lighting system comprising an LED-based light source, which contains several LEDs emitting different spectra - these may be direct-emitter LEDs (such as ultra-violet, near-ultra-violet, violet, blue, green, yellow, red, infrared LEDs) or phosphor-converted LEDs (such as violet or blue LEDs pumping various phosphor mixes), or a combination thereof [par. 0078].  The LEDs 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the light emitting diode rendered obvious by Yamakawa in view of Nevins to include an infrared LED as taught by Parker in order to enable treatment of both myopia and hyperopia. 

[Claim 20] Yamakawa discloses a peak wavelength of light emitted from the first light source has a deviation equal to or less than about 0.14 from the normalized solar spectrum in a wavelength range from about 380 nm to about 490 nm (see peak in curve Fig. 6 #6 at approximately 450 nm which lies on curve Fig. 5 # 5 at approximately 450 nm) [pars. 0015-0016, 0184], and a valley wavelength of light emitted from the first light source has a deviation equal to or less than about 0.15 from the normalized solar spectrum in the wavelength range from about 450 nm to about 530 nm (valley at approximately 480 nm as shown in the curve, Fig. 6 #6, which is within about 0.15 of the normalized sunlight, Fig. 5 #5).


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al. (WO 2016/208683 A1) as applied to claim 1 above, in view of Son et al. (US 2011/0285295).

[Claim 21] Yamakawa discloses an LED light source for producing color temperatures up to 6500K to mimic sunlight but does not disclose a color temperature of 7000K or the deviation from peak wavelength is greatest at 7000K.
Son discloses an artificial solar light system using light emitting diodes (LEDs) having a color temperature of 3000K to 7000K to represent the color characteristics of the sun [pars. 0006, 0013, 0036]. 

The applicant in paragraphs [0174]-[0176] and table 4 discloses that LEDs peak deviation increases with increasing color temperature.  The light source rendered obvious by Yamakawa in view of Son uses LEDs and would therefore produce an increased peak deviation at 7000K.


Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055.  The examiner can normally be reached on M-F 8:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        14 February 2021